Exhibit 10.35

Guaranty Agreement

This Guaranty Agreement is executed and delivered as of April 30, 2010, by
Avionics Specialties, Inc., a Virginia corporation (“Avionics”), and OP
Technologies, Inc., an Oregon corporation (“OP”) (hereinafter separately
sometimes referred to as a “Guarantor” and collectively as the “Guarantors”), in
favor of M&I Marshall & Ilsley Bank (the “Bank”).

Recitals

A. Each of the Guarantors is a wholly-owned subsidiary corporation of Aerosonic
Corporation, a Delaware corporation (the “Borrower”); and

B. Borrower desires to obtain the Loan (as hereinafter defined) from Bank, the
proceeds of which will be used by Borrower as specified in the Loan Agreement
(as hereinafter defined); and

C. The Guarantors share a community of economic interest and derive substantial
economic benefit from dealings with each other and with Borrower; and

D. The guaranty of each Guarantor, and the pledge of assets by the Guarantors,
is a material inducement to Bank to enter into the Loan Agreement; and

E. Bank is willing to extend the Loan to Borrower to be used as specified in the
Loan Agreement, subject to the requirement that the Guarantors, jointly and
severally, guaranty the Loan and the obligations of Borrower to Bank under the
Loan Documents (as hereinafter defined); and

F. This Agreement is executed and delivered by the Guarantors as a material
inducement to Bank to enter into the Loan Agreement.

Now, Therefore, for and in consideration of the premises and to induce the Bank
to enter into the Loan Agreement, and in consideration of any loan, advance or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to Borrower, Guarantors have executed and delivered this
Agreement.



--------------------------------------------------------------------------------

AGREEMENT

 

1. DEFINITIONS

Unless the context otherwise requires, the capitalized and uncapitalized terms,
as the case may be, defined in this section, have the meanings set forth in this
section when used in this Agreement, and shall be equally applicable to both the
singular and plural forms of the defined terms.

“Agreement” means this Guaranty Agreement.

“Attorneys’ Fees” means reasonable attorneys’ fees and related costs and
expenses, including paralegal fees, incurred in all matters of collection,
enforcement, construction and interpretation, whether incurred before, during or
after the institution of any trial or other Proceeding.

“Collateral” means and refers, separately and together, to each item of Property
in respect of which a Lien is created under the Security Agreement.

“Event of Default” has the meaning assigned to that term in the Loan Agreement.

“Guaranteed Obligations” means each of the following:

All debt, liability, obligation and duty owed by Borrower to Bank, whether
absolute or contingent, due or to become due, whether now existing or hereafter
arising, including all debt, liability, obligation and duty of Borrower to Bank
under each of the Loan Documents, as the same may be modified, amended, and/or
restated and in legal force and effect at the time, including all amounts
payable by Borrower under the Notes, and all extensions, renewals, refinancings,
modifications, amendments, replacements, consolidations, conversions or
increases to any of the foregoing.

All debt, liability, obligation and duty owed by Borrower to Bank under any and
all other loans, advances, overdrafts, indebtedness, liabilities and obligations
now or hereafter owed by Borrower to Bank, of every kind and nature, howsoever
created, arising or evidenced, and howsoever owned, held or acquired, whether
now due or to become due, whether direct or indirect, or absolute or contingent,
whether several, joint or joint and several, whether liquidated or unliquidated,
whether legal or equitable, whether disputed or undisputed, whether secured or
unsecured, or whether arising under this Agreement or any of the other Loan
Documents or any other document or instrument, including advances made by Bank
to pay or discharge any other lien, security interest or encumbrance upon the
Collateral, and all advances made by Bank to protect the Collateral, and/or
Bank’s security interest therein; and all costs, expenses and fees, including
Attorneys’ Fees and costs for all Proceedings, incurred by Bank pursuant to this
Agreement or any of the other Loan Documents.

All fees, costs and expenses, including Attorneys’ Fees and costs for all
Proceedings, incurred by Bank in attempting to collect any amount due under any
of the Loan Documents, or in prosecuting any action against Borrower, any
Guarantor, or any of them, whether jointly or severally, under any of the Loan
Documents, and all interest, fees, costs and expenses owing to Bank after the
commencement of bankruptcy proceedings with respect to Borrower, any Guarantor
or any other guarantor of all or part of the Secured Obligations (whether or not
the same may be collected while such Proceeding is pending).



--------------------------------------------------------------------------------

All liability and obligation of the Guarantors to Bank under this Agreement.

All fees, costs and expenses, including Attorneys’ Fees and costs for all
Proceedings, incurred by Bank in attempting to enforce this Guaranty, collect
any amount due under this Guaranty, or in prosecuting any action against
Borrower, any Guarantor, or any other guarantor of all or part of the Guaranteed
Obligations.

“Include,” “includes,” and “including” each denote a partial definition and are
not intended and should not be construed to be all inclusive or to exclude or
limit the items embraced by the “include,” “includes,” or “including” expression
and when used in a definition do not exclude other things otherwise within the
meaning of the term defined.

“Lien” has the meaning assigned to that term in the Loan Agreement.

“Loan” has the meaning assigned to that term in the Loan Agreement.

“Loan Agreement” means the Loan Agreement of even date entered into by and
between Bank and Borrower.

“Loan Documents” has the meaning assigned to that term in the Loan Agreement.

“Notes” has the meaning assigned to that term in the Loan Agreement.

“Proceeding” has the meaning assigned to that term in the Loan Agreement.

“Property” means all property, whether real, personal, mixed, tangible or
intangible, and all interests in property, whether as owner, lessor, lessee,
licensee or otherwise.

“Security Agreement” means the Security Agreement of even date entered into by
and between Bank and Borrower.

“Secured Obligations” has the meaning assigned to that term in the Security
Agreement.

Other Terms. Capitalized terms used in this Agreement that are not otherwise
defined in this Agreement but are defined in the Loan Agreement have the
meanings assigned to those terms in the Loan Agreement.



--------------------------------------------------------------------------------

2. GUARANTY

Each Guarantor, jointly and severally, unconditionally guaranties the full and
prompt payment when due, whether at maturity or earlier, by reason of
acceleration or otherwise, and at all times thereafter, of the Guaranteed
Obligations (the “Guaranty”).

 

3. CONTINUING GUARANTY

Each Guarantor agrees that this Guaranty is a present and continuing guaranty of
payment and not of collection and that each Guarantor’s obligations under this
Guaranty is unconditional, irrespective of (i) the waiver or consent by Bank
with respect to any provision of any of the Loan Documents, or any amendment,
modification or other change with respect to any of the Loan Documents, (ii) any
merger or consolidation of Borrower, any Guarantor, or any other guarantor of
all or part of the Guaranteed Obligations into or with any Person or any change
in the ownership of the equity of Borrower, any Guarantor, or any other
guarantor of all or part of the Guaranteed Obligations, (iii) any dissolution of
Borrower, any Guarantor, or any other guarantor of all or part of the Guaranteed
Obligations, or any insolvency, bankruptcy, liquidation, reorganization or
similar Proceedings with respect to Borrower, any Guarantor, or any other
guarantor of all or part of the Guaranteed Obligations, (iv) any action or
inaction on the part of Bank, including the absence of any attempt to collect
the Guaranteed Obligations from Borrower, any Guarantor, or any other guarantor
of all or part of the Guaranteed Obligations or other action to enforce the same
or the failure by Bank to take any steps to perfect and maintain its Lien on, or
to preserve its rights to, any security or collateral for the Guaranteed
Obligations, (v) the validity or enforceability of the Guaranteed Obligations or
any part thereof or any of the other Loan Documents (vi) Bank’s election, in any
Proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. §101 et seq.), as amended (the Bankruptcy Code) of the application of
§1111(b)(2) of the Bankruptcy Code, (vii) any borrowing or grant of a Lien by
Borrower, any Guarantor, or any other guarantor of all or part of the Guaranteed
Obligations, as debtor-in-possession, under §364 of the Bankruptcy Code,
(viii) the disallowance, under §502 of the Bankruptcy Code, of all or any
portion of Bank’s claims for repayment of the Guaranteed Obligations,
(ix) Bank’s inability to enforce the Guaranteed Obligations of Borrower as a
result of the automatic stay provisions of §362 of the Bankruptcy Code, or
(x) the discharge or release by Bank of any Guarantor’s obligations and
liabilities under this Guaranty.

 

4. NO FRAUDULENT TRANSFER

Notwithstanding any provision of this Guaranty to the contrary, it is intended
that this Guaranty, and any Liens granted by each Guarantor to secure the
obligations and liabilities arising pursuant to this Guaranty, not constitute a
“Fraudulent Transfer” (as defined below). Each Guarantor agrees that if this
Guaranty, or any Liens securing the obligations and liabilities arising pursuant
to this Guaranty, would, but for the application of this sentence, constitute a
Fraudulent Transfer, this Guaranty and each such Lien shall be valid and
enforceable only to the maximum extent that would not cause this Guaranty or
such Lien to constitute a Fraudulent Transfer, and this Guaranty shall
automatically be deemed to have been amended accordingly at all relevant times.
For purposes hereof, “Fraudulent Transfer” means a fraudulent conveyance or
fraudulent transfer under §548 of the Bankruptcy Code or a fraudulent conveyance
or fraudulent transfer under the provisions of any applicable fraudulent
conveyance or fraudulent transfer law or similar law of any state, nation or
other governmental unit, as in effect from time to time.



--------------------------------------------------------------------------------

5. NO SUBROGATION

No payment made by or for the account or benefit of any Guarantor, including,
without limitation, (i) a payment made by Borrower in respect of the Guaranteed
Obligations, (ii) a payment made by any other Guarantor pursuant to this
Guaranty, (iii) a payment made by any Person under any other guaranty of the
Guaranteed Obligations or (iv) a payment made by means of set-off or other
application of funds by Bank pursuant to this Guaranty shall entitle any
Guarantor, by subrogation or otherwise, to any payment by Borrower or from or
out of any property of Borrower, and no Guarantor shall exercise any right or
remedy against Borrower or any Property of Borrower including any right of
contribution or reimbursement by reason of any performance by any Guarantor
under this Guaranty, until the Guaranteed Obligations have been indefeasibly
satisfied and discharged in full by payment or performance and the Lien of the
Security Agreement has been terminated.

 

6. WAIVER

Each Guarantor hereby waives diligence, presentment, demand of payment, filing
of claims with a court in the event of any bankruptcy proceeding (or other
insolvency proceeding) of Borrower, protest or notice with respect to the
Guaranteed Obligations and all demands whatsoever, and covenants that this
Guaranty will not be discharged, except by complete and irrevocable payment and
performance of the obligations and liabilities contained herein. Each Guarantor
also waives all set-offs and counterclaims and all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty.

 

7. NOTICES; WAIVER OF NOTICE

All notices, approvals, requests, demands and other communications under this
Guaranty shall be given in accordance with the notice provisions of the Loan
Agreement. No notice to any Guarantor or any other party shall be required for
Bank to make demand under this Guaranty. Such demand shall constitute a mature
and liquidated claim against each Guarantor. Upon the occurrence and during the
continuance of any Event of Default, Bank may, at its sole election, proceed
directly and at once, without notice, against any Guarantor to collect and
recover the full amount or any portion of the Guaranteed Obligations, without
first proceeding against Borrower, any other Guarantor, any other Person or any
security or collateral for the Guaranteed Obligations. Each Guarantor further
waives all notices of the existence, creation or incurring of new or additional
indebtedness, arising either from additional loans extended to Borrower or
otherwise, and also waives all notices that the principal amount, or any portion
thereof, or any interest under or on any Loan Documents is due, notices of any
and all Proceedings to collect from the maker, any endorser or any other
guarantor of all or any part of the Guaranteed Obligations, or from anyone else,
and, to the extent permitted by law, notices of exchange, sale, surrender or
other handling of any security or collateral given to Bank to secure payment of
the Guaranteed Obligations.

 

8. APPLICATION OF PAYMENTS

Bank has the exclusive right to determine the application of payments and
credits, if any, from any Guarantor, Borrower, any other Person, or any security
or collateral for the Guaranteed Obligations, on account of the Guaranteed
Obligations or of any other liability of any Guarantor to Bank under this
Guaranty.



--------------------------------------------------------------------------------

9. ACCELERATION, ETC.

Bank is authorized, without notice or demand to any Guarantor and without
affecting or impairing the liability of any Guarantor under this Guaranty, to,
from time to time, (i) renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the Guaranteed Obligations or
otherwise modify, amend or change the provisions of any of the Loan Documents,
(ii) accept partial payments on the Guaranteed Obligations, (iii) take and hold
collateral for the payment of the Guaranteed Obligations, or for the payment of
this Guaranty, or for the payment of any other guaranties of the Guaranteed
Obligations or other liabilities of Borrower, and exchange, enforce, waive and
release any such collateral, (iv) apply such collateral and direct the order or
manner of sale thereof as in their sole discretion they may determine and
(v) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations and any collateral therefor in any manner.

 

10. SET-OFF

At any time after maturity of the Guaranteed Obligations, Bank may, in its sole
discretion, without notice to any Guarantor and regardless of the acceptance of
any collateral for the payment hereof, appropriate, set off, and apply toward
payment of the Guaranteed Obligations (i) any indebtedness due or to become due
from Bank to any Guarantor, and (ii) any moneys, credits or other property
belonging to any Guarantor at any time held by or coming into the possession of
Bank or any affiliates thereof, whether for deposit or otherwise.

 

11. DISCLOSURE OF INFORMATION

Each Guarantor assumes responsibility for keeping itself informed of the
financial condition of Borrower, and any and all endorsers and other guarantors
of all or any part of the Guaranteed Obligations and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations or any part
thereof that diligent inquiry would reveal, and each Guarantor agrees that Bank
has no duty to advise any Guarantor of information known to Bank regarding such
condition or any such circumstances. Each Guarantor acknowledges familiarity
with Borrower’s financial condition and that it has not relied on any statements
by Bank in obtaining such information. In the event Bank, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, Bank is under no obligation (i) to undertake any
investigation with respect thereto, (ii) to disclose any information which,
pursuant to accepted or reasonable commercial finance practices, Bank wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information, or any other information, to such Guarantor.

 

12. MARSHALLING OF ASSETS; RECEIPT OF CERTAIN PAYMENTS

Each Guarantor consents and agrees that Bank is not under any obligation to
marshal any assets in favor of any Guarantor or against or in payment of any or
all of the Guaranteed Obligations. Each Guarantor further agrees that, to the
extent that Borrower makes a payment or payments to Bank, or Bank receives any
proceeds of Collateral, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to Borrower, its estate, trustee, receiver or any other
party, including without limitation any Guarantor, under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
payment or repayment, the Guaranteed Obligations or the part thereof which has
been paid, reduced or satisfied by such amount shall be reinstated and continued
in full force and effect as of the date such initial payment, reduction or
satisfaction occurred, and this Guaranty shall continue to be in existence and
in full force and effect, irrespective of whether any evidence of indebtedness
has been surrendered or cancelled.



--------------------------------------------------------------------------------

13. TERMINATION OF GUARANTY

Upon payment in full of all Guaranteed Obligations and termination or expiration
of the Loan under the Loan Agreement, the guaranties provided for under this
Guaranty shall terminate and each Guarantor shall be released from this
Guaranty.

 

14. REPRESENTATIONS

Each Guarantor represents and warrants to Bank that (i) it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and (ii) the execution, delivery and performance by such Guarantor
of this Guaranty and the other Loan Documents to which it is a party are within
its powers, have been duly authorized by all necessary action pursuant to its
articles or certificate of incorporation, bylaws, and other governing documents,
require no further action by or in respect of, or filing with, any governmental
body, agency or official and do not violate, conflict with or cause a breach or
a default under any provision of applicable law or regulation, its articles or
certificate of incorporation, bylaws, or other governing documents or any
agreement, judgment, injunction, order, decree or other instrument binding upon
it. Each Guarantor represents and warrants that this Guaranty, and each of the
other Loan Documents to which it is a party, constitutes the legal, valid, and
binding agreement or instrument of that Guarantor, enforceable against that
Guarantor in accordance with its provisions subject to bankruptcy, insolvency,
fraudulent conveyance, or other similar statutes, rules, regulations or other
laws affecting the enforcement of creditor rights and remedies generally. In
addition to and without limitation of the foregoing, each Guarantor confirms
that it has reviewed the representations and warranties of that Guarantor
contained in the Loan Documents and agrees that such representations and
warranties are deemed to have been made by such Guarantor in this Agreement and
are fully incorporated into and made a part of this Guaranty by reference.

 

15. NO DELAY

No delay on the part of Bank in the exercise of any right or remedy operates as
a waiver thereof, and no single or partial exercise by Bank of any right or
remedy precludes any further exercise thereof, nor shall any modification or
waiver of any provision of this Guaranty be binding upon Bank, except as
expressly set forth in a writing duly signed and delivered on Bank’s behalf by
an authorized officer or agent of Bank. Bank’s failure at any time or times
hereafter to require strict performance by Borrower or any Guarantor of any of
the provisions, warranties, terms and conditions contained in this Guaranty or
any of the other Loan Documents does not waive, affect or diminish any right of
Bank at any time or times thereafter to demand strict performance thereof and
such right shall not be deemed to have been waived by any act or knowledge of
Bank, or its respective agents, officers or employees, unless such waiver is
contained in an instrument in writing signed by an officer or agent of Bank, and
directed to Borrower or a Guarantor, as applicable, specifying such waiver. No
failure or delay by Bank in exercising any right, power or privilege under this
Guaranty operates as a waiver thereof nor does any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies under this Agreement
are cumulative and not exclusive of any rights or remedies provided by law.



--------------------------------------------------------------------------------

16. BINDING EFFECT

This Guaranty is binding upon each Guarantor and their respective legal
representatives, successors, and assigns and inures to the benefit of Bank and
its successors and assigns, except that no Guarantor may assign its obligations
under this Agreement without the written consent of Bank.

 

17. COUNTERPARTS

This Guaranty may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

18. SUBMISSION TO JURISDICTION; VENUE

The validity, construction, enforcement and interpretation of this Agreement
shall be governed by the substantive laws of the State of Florida, without
application of its conflicts of law principles, and the United States of
America. Any action, suit or other Proceeding arising out of this Agreement
shall be brought in the Thirteenth Judicial Circuit in and for Hillsborough
County, Florida, or in the United States District Court for the Middle District
of Florida, Tampa Division, and each party irrevocably consents to and submits
to the jurisdiction of those courts, and irrevocably waives any objection which
such party now or hereafter may have to the institution of any such suit, action
or other Proceeding in those courts, and further irrevocably waives any defense
or claim that such suit, action or other Proceeding in any such court has been
brought in an inconvenient forum or improper venue.

 

19. WAIVER OF JURY TRIAL

Bank and each Guarantor knowingly, voluntarily and intentionally waive any
rights it may have to a trial by jury, with respect to any Proceeding based on
or arising out of this Agreement, the Loan Agreement or any of the Loan
Documents, including any course of conduct, course of dealings, verbal or
written statements or actions or omissions of any party which in any way relate
to the Loan. The parties to this Agreement have specifically discussed and
negotiated this waiver and understand the legal consequences of signing this
Agreement. This waiver by each Guarantor is a material inducement for Bank’s
entering into the Loan Agreement, and Bank’s waiver is a material inducement for
the execution and delivery by each of the Guarantors of this Agreement, and the
other Loan Documents to which such Guarantor is a party.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto have caused this Guaranty Agreement
to be duly executed and delivered in favor of M&I Marshall & Ilsely Bank as of
the day and year first above written.

 

GUARANTOR:

 

AVIONICS SPECIALTIES, INC.

By:   /S/ Douglas Hillman Its:     Name:    

GUARANTOR:

 

OP TECHNOLOGIES, INC.

By:   /S/ Douglas Hillman Its:     Name:    

[Signature Page to GUARANTY Agreement]